UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-04616) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2010 Date of reporting period: December 1, 2009  November 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Annual report 11 | 30 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information 63 About the Trustees 64 Officers 66 Message from the Trustees Dear Fellow Shareholder: The stock market continued its climb this autumn, with the S&P 500 and Nasdaq indexes hitting highs not seen for several years. The market reacted positively to the Federal Reserves second round of quantitative easing and efforts in Washington to extend current taxation rates for all Americans. Most economists are now raising estimates for economic growth in 2011, despite concerns about the long-term ramifications of the nations fiscal problems. The municipal bond market, meanwhile, has entered a more challenging period, based on budgetary concerns in a number of states and the end of the popular Build America Bonds program. As always, Putnams experienced portfolio managers are seeking ways to balance the markets short-term setbacks with longer-term opportunities. Among developments affecting oversight of your fund, Barbara M. Baumann was elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan and Richard B. Worley, who have recently retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking a high level of current income for investors since 1986 Unlike most types of fixed-income investments, high-yield bond performance is more dependent on the performance of the companies that issue the bonds than on interest rates. For this reason, distinguishing between opportunities and potential pitfalls requires a rigorous investment process that includes analyzing companies. With Putnam High Yield Advantage Fund, this process is highlighted by intensive research, investment diversification, and carefully timed portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The funds research team  which includes analysts who specialize by industry  visits with the management of issuing companies and analyzes each companys prospects. The team then compares this information to the bonds upside or downside potential before deciding whether it is an appropriate investment for the fund. The funds portfolio typically consists of bonds from a broad range of industries and companies. Holdings are diversified across industry sectors and among bonds with differing credit ratings. While the fund invests primarily in the bonds of U.S. companies, its diversified approach allows it to include foreign bonds as well. Among these securities, investments in emerging-market bonds may be used to enhance the funds appreciation potential. Although diversification does not ensure a profit or protect against a loss and it is possible to lose money in a diversified portfolio, the funds diversification can help reduce the volatility that typically comes with higher-risk investments. As the bond markets shift over time, the funds managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, when credit spreads are wide and are expected to tighten, the fund may pursue the higher income potential offered by lower-quality issues. On the other hand, when credit spreads are narrow  that is, when the difference in yield between higher- and lower-rated bonds of comparable maturities is small  the fund may shift its emphasis to higher-quality high-yield bonds. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. What makes a bond high yield? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moodys Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bonds issuer will be unable to make interest payments or repay the principal. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares. 4 Interview with your funds portfolio manager Paul Scanlon Paul, how did the fund perform for the year ended November 30, 2010? Putnam High Yield Advantage Funds classA shares returned 14.10%, trailing both its benchmark, the JPMorgan Developed High Yield Index, which gained 16.25%, and the average return of its Lipper peer group, High Current Yield Funds, which finished at 15.26%. The fund lagged its benchmark primarily because of overweighted positioning in the middle- and lower-rated tiers of the high-yield market, which lagged the higher-quality tiers. How would you characterize the environment in the high-yield bond market during the past 12 months? The period began amid indications that global economies were emerging from the recession, prompting investors to move toward the historically attractive yield spreads offered in categories such as high-yield bonds and emerging-market debt. Then in April and May, after more than a year of steady improvement in credit market conditions, the fallout from Europes sovereign debt woes bred risk aversion globally, and led to higher borrowing costs for a handful of smaller European economies, most notably Greece. By late summer, however, the credit markets recovered, and U.S. corporations found increasingly inexpensive access to debt markets, resulting in a resurgence of bond issuance at low rates. In early November, the Federal Reserve launched its second major quantitative easing program  dubbed QE2  under which it announced plans to purchase U.S. Treasuries, in order to lower long-term rates to spur more borrowing by consumers andbusinesses. In the high-yield market specifically, credit spreads  or the yield advantage high-yield bonds offer over U.S. Treasuries  narrowed, reflecting declining default rates, better This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 11/30/10. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 corporate profitability, stronger balance sheets, and improved borrowing conditions. New issuance of high-yield bonds continued to accelerate during the period, driven primarily by robust refinancing activity, as issuers sought to lower borrowing costs, extend maturities, and increase their financial flexibility. Year-to-date new-issue volume through November 2010 reached record levels of more than $277 billion, far exceeding 2009s record of $180 billion. The overall default rate continued to decline, falling to 0.74%, which is well below the long-term average of 4.4% and the peak rate of nearly 14% that was reached at the end of 2009. Why did the fund underperform its benchmark? Compared with the benchmark, we had overweight positions in the middle-and lower-rated tiers of the high-yield market that, in aggregate, underperformed the more Treasury-sensitive higher-quality tiers. In addition, underweighting financials and transportation companies  primarily airlines and paper/packaging also detracted from the funds relativeperformance. During the past two years, the size of the financials sector in the high-yield market reached unusually large proportions. As a result of the credit/liquidity crisis of 2008 and early 2009, many financial companies credit ratings were downgraded to below investment grade. At the same time, the asset values of many financial institutions holdings were unclear at the height of the crisis. As 2009 concluded and 2010 began, recovering asset values drove a meaningful rebound in the sector, making financials one of the better-performing index categories during the period. Similarly, airlines were one of the best-performing industries in the high-yield market during this period, due in part to merger-related transactions. However, we maintained a cautious approach toward airlines, given their capital-intensive, high-cost business Credit qualities are shown as a percentage of net assets as of 11/30/10. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 models, and the shifting influence of fuel costs on their profitability. What were some investments that detracted from the funds performance? Within the gaming/lodging/leisure group, our overweight position in Harrahs Entertainment , the Las Vegas-based casino operator, was among the principal detractors. While our investment delivered a positive return, the unsecured  or riskier  debt of Harrahs outperformed the secured debt that we owned. Consequently, our conservative approach to Harrahs bonds dampened the funds relative performance. Additional detractors included underweights in consumer finance company CIT Group and United Continental Holdings , the parent company of United Airlines and Continental Airlines. Real estate finance company Residential Capital also weighed on results. We sold United Continental during the period. What industry groups and holdings helped versus the index? Favorable positioning and strong security selection in metals/mining and telecommunication services, along with solid bond picks in technology contributed the most versus the benchmark. In terms of individual holdings, Legrand , a France-based manufacturer of wiring devices, cable management systems, and power distribution components, was among the funds top contributors. Similar to the U.S. market, European high-yield bonds performed well during the period, and Legrand benefited from improving business fundamentals. Surgical Care Affiliates , which operates ambulatory service centers, also aided results, thanks to stronger revenue and earnings. This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 11/30/10. Short-term holdings are excluded. Holdings will vary over time. 7 Additional contributors included semiconductor maker Freescale Holdings and Ally Financial , formerly GMAC Financial Services, a provider of automotive financing. What is your outlook for the high-yield market over the coming months, and how do you plan to position the fund? We evaluate the high-yield market by looking at three key factors: fundamentals, valuation, and technicals, or the balance of supply and demand. As of now, we are positive on fundamentals and valuation, and neutral on technicals. Looking first at fundamentals, we believe the U.S. economy will continue to slowly improve, and against that improving backdrop, believe that corporate earnings will continue to benefit from the cost-cutting measures implemented in 2009, combined with recovering demand. Barring a major negative surprise, we do not anticipate a double-dip recession. Regarding valuation, high-yield-bond yield spreads have tightened substantially from the historically wide valuations reached during the height of the credit crisis. Nevertheless, we believe high-yield spreads remain at attractive levels relative to their historical average. Positive credit cycles tend to endure for multi-year periods, and in our view, the credit environment is likely to remain relatively benign for some time. All told, our positive view of valuation is driven by the fact that, while high-yield spreads remain wide versus historical averages, defaults are expected to be well below average. As for technicals, while the supply of bonds coming to market was significant during the This chart shows how the funds credit quality has changed over the past six months. Credit qualities are shown as a percentage of net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes cash bonds and cash, and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments. Rated derivatives are shown in the applicable Moodys category. Unrated derivatives are shown in the not-rated category. 8 period, much of this supply resulted from refinancing activity and is not likely to re-enter the market in the near term. At the same time, demand was solid, and we expect it to remain so, given the attractiveness of high-yield bonds versus other asset classes, and the potential for somewhat reduced supply over the next year. Thanks for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul Scanlon is Team Leader of U.S. High Yield Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your funds portfolio managers are Norm Boucher and Rob Salvin. IN THE NEWS The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, signed into law by President Obama on December 17, 2010, represents the most significant tax bill in a decade. The new tax deal broadly extends the Bush-era tax cuts through 2012 and comes at a fragile time for the U.S. economy. The law preserves existing tax rates on ordinary income, qualified dividends, and long-term capital gains through 2012. The law also prevents an additional 20 million taxpayers from being subject to the alternative minimum tax (AMT). Key incentives for businesses include 100% expense write-off for new business equipment in 2011 (50% in 2012) and an extension of the research and development tax credit through 2011. In addition to the tax-related provisions, a centerpiece of the legislation extends certain unemployment benefits through the end of 2011. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended November 30, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.71% 7.53% 6.81% 6.81% 6.90% 6.90% 7.42% 7.27% 7.45% 7.89% 10 years 119.80 111.08 103.08 103.08 103.60 103.60 115.25 108.30 114.55 127.10 Annual average 8.19 7.76 7.34 7.34 7.37 7.37 7.97 7.61 7.93 8.55 5 years 45.82 39.96 40.59 38.62 40.35 40.35 43.94 39.28 44.22 47.73 Annual average 7.84 6.95 7.05 6.75 7.01 7.01 7.56 6.85 7.60 8.12 3 years 24.91 19.95 22.30 19.38 22.25 22.25 24.03 20.06 24.15 25.83 Annual average 7.70 6.25 6.94 6.08 6.93 6.93 7.44 6.28 7.48 7.96 1 year 14.10 9.57 13.28 8.28 13.13 12.13 13.65 9.90 13.86 14.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 11/30/10 JPMorgan Developed Lipper High Current Yield Funds High Yield Index category average* Annual average (life of fund)  7.07% 10 years 139.70% 100.87 Annual average 9.14 7.04 5 years 51.50 37.16 Annual average 8.66 6.37 3 years 31.35 21.12 Annual average 9.52 6.40 1 year 16.25 15.26 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 11/30/10, there were 486, 422, 359, 234, and 26 funds, respectively, in this Lipper category.  The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares. Fund price and distribution information For the 12-month period ended 11/30/10 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.420 $0.376 $0.377 $0.408 $0.408 $0.432 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 11/30/09 $5.56 $5.79 $5.47 $5.46 $5.57 $5.76 $5.56 $5.71 11/30/10 5.90 6.15 5.80 5.78 5.90 6.10 5.90 6.08 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 7.12% 6.83% 6.41% 6.44% 6.92% 6.69% 6.92% 7.11% Current 30-day SEC yield 2 N/A 5.98 5.46 5.46 N/A 5.83 5.98 6.47 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $20,308 and $20,360, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $20,830 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $21,455 and $22,710, respectively. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.77% 7.60% 6.86% 6.86% 6.96% 6.96% 7.48% 7.33% 7.51% 7.95% 10 years 121.30 112.56 104.17 104.17 105.29 105.29 116.38 109.42 116.33 128.18 Annual average 8.27 7.83 7.40 7.40 7.46 7.46 8.02 7.67 8.02 8.60 5 years 47.73 41.79 41.98 40.00 42.15 42.15 45.58 40.88 46.08 49.35 Annual average 8.12 7.23 7.26 6.96 7.29 7.29 7.80 7.10 7.87 8.35 3 years 27.39 22.29 24.56 21.58 24.73 24.73 26.50 22.41 26.41 28.25 Annual average 8.40 6.94 7.60 6.73 7.64 7.64 8.15 6.97 8.13 8.65 1 year 13.35 8.75 12.31 7.31 12.36 11.36 12.91 9.26 12.91 13.55 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/09* 1.08% 1.83% 1.83% 1.33% 1.33% 0.83% Annualized expense ratio for the six-month period ended 11/30/10 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract effective 1/1/10 and a new expense arrangement.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2010, to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.39 $9.29 $9.29 $6.68 $6.68 $4.08 Ending value (after expenses) $1,086.30 $1,081.60 $1,081.80 $1,083.20 $1,083.20 $1,088.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2010, use the following calculation method. To find the value of your investment on June 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.22 $9.00 $9.00 $6.48 $6.48 $3.95 Ending value (after expenses) $1,019.90 $1,016.14 $1,016.14 $1,018.65 $1,018.65 $1,021.16 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, 16 complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 4th quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 3rd quintile in effective management fees, on a pro forma basis adjusted to reflect 17 the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees 18 considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper High Current Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2009 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds: One-year period 2nd Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2009, there were 459, 391 and 341 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $67,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Advantage Fund (the fund), including the funds portfolio, as of November 30, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years or periods in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Advantage Fund as of November 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years or periods in the period then ended, in conformity with U.S.generally accepted accounting principles. Boston, Massachusetts January 7, 2011 22 The funds portfolio 11/30/10 CORPORATE BONDS AND NOTES (87.5%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 $1,560,000 $1,571,700 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 1,855,000 1,711,237 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 535,000 564,425 Automotive (2.1%) Affinia Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 1,435,000 1,592,850 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 3,360,000 3,225,600 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,925,000 2,184,874 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 740,000 783,858 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default)  1,575,000 488,250 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default)  1,385,000 436,275 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 345,000 369,150 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 2,460,000 2,681,400 Navistar International Corp. sr. notes 8 1/4s, 2021 2,210,000 2,364,700 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,725,000 2,304,417 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,163,700 Basic materials (8.1%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  1,905,000 4,001 Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 1,795,000 1,830,900 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 710,000 729,525 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 350,000 370,125 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.292s, 2013 (Netherlands) 1,450,000 1,337,624 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,975,000 2,152,750 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 530,775 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 1,825,000 1,879,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 2,350,000 2,446,937 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,185,000 1,211,909 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,355,000 1,507,438 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 395,000 406,850 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 395,000 408,825 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 1,150,000 1,204,624 23 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 $435,000 $448,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 745,000 739,413 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 795,000 848,663 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 750,000 795,000 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 860,000 894,400 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Ireland) EUR 1,405,000 1,540,933 Jefferson Smurfit escrow bonds 8 1/4s, 2012 $540,000 21,938 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,200,000 1,533,012 Lyondell Chemical Co. sr. notes 11s, 2018 $5,114,692 5,690,094 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 2,235,000 2,411,006 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 690,000 772,800 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 1,570,000 1,644,574 Momentive Performance Materials, Inc. 144A notes 9s, 2021 2,105,000 2,094,474 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,700,000 1,538,500 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 1,525,000 1,875,750 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,646,000 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 495,000 492,525 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 741,342 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $675,000 776,250 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 635,000 647,700 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 2,425,000 2,783,882 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 935,000 960,713 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 735,000 685,252 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 70,000 63,525 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 175,000 233,051 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $2,287,000 2,338,457 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,045,000 1,144,274 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 860,000 924,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,235,000 1,247,350 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,931,338 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 555,000 593,850 24 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Basic materials cont. Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default)  $1,960,000 $78,400 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 1,265,000 1,644,500 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 1,440,000 1,781,280 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 620,000 637,050 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,550,000 1,596,500 Tutor Perini Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 625,000 629,688 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 610,000 585,600 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 810,000 844,425 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 1,050,000 1,025,062 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.037s, 2014 860,000 765,400 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 600,000 595,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 730,000 792,050 Broadcasting (2.4%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 405,000 429,300 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,395,000 1,046,250 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5s, 2012 785,000 753,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 655,000 694,300 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 2,170,000 2,316,474 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 840,000 936,600 DISH DBS Corp. company guaranty 7 1/8s, 2016 1,445,000 1,484,737 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 1,911,000 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,740,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 1,745,000 1,819,162 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 875,000 896,875 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 555,000 610,500 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  1,718,556 1,817,372 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 35,000 35,788 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,205,100 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,750,000 1,741,250 25 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Broadcasting cont. Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  F $395,000 $ Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  F 1,142,000  Building materials (1.4%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,335,000 1,363,368 Building Materials Corp. 144A sr. notes 7s, 2020 580,000 597,400 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 615,000 602,700 Nortek, Inc. company guaranty sr. notes 11s, 2013 2,890,866 3,042,635 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 1,240,000 1,240,000 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 3,995,000 4,744,062 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 375,000 372,188 Cable television (2.0%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 855,000 871,031 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,620,000 1,761,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 504,074 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 880,000 932,800 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 3,454,581 4,063,450 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 710,000 734,850 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 2,985,000 3,059,624 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 1,470,000 1,536,150 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 250,000 274,063 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 146,000 151,658 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 485,000 483,788 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 390,000 393,900 Virgin Media Finance PLC sr. notes 9 1/8s, 2016 (United Kingdom) 750,000 796,874 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 730,000 815,774 Capital goods (4.9%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,020,000 1,134,750 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 340,000 348,500 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  2,610,400 2,845,335 26 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Capital goods cont. Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 $2,435,000 $2,532,400 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 130,000 168,892 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 623,602 Baldor Electric Co. company guaranty 8 5/8s, 2017 $985,000 1,098,274 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 1,160,000 1,189,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 465,000 446,400 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 1,850,000 1,771,374 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 1,065,000 1,174,162 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 1,720,000 1,814,600 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 501,265 Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 $255,000 260,100 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,745,000 1,947,856 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,260,000 3,941,942 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 1,155,000 1,062,600 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 245,000 268,888 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 695,000 920,101 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 $990,000 1,002,374 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 780,000 813,150 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 675,000 686,813 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 1,135,000 1,154,862 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 1,335,000 617,438 Ryerson, Inc. company guaranty sr. notes 12s, 2015 2,985,000 3,063,355 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 1,095,000 1,155,224 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 300,000 308,250 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 625,000 652,344 Terex Corp. sr. unsec. sub. notes 8s, 2017 2,687,532 2,687,530 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 1,340,000 1,350,050 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 1,700,000 1,810,500 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 575,000 590,813 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 455,000 467,513 Coal (1.7%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 1,370,000 1,500,150 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,286,000 1,300,467 27 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Coal cont. CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 $2,950,000 $3,193,374 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 1,735,000 1,865,124 International Coal Group, Inc. sr. notes 9 1/8s, 2018 1,540,000 1,674,750 Peabody Energy Corp. company guaranty 7 3/8s, 2016 3,985,000 4,393,462 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 162,000 Commercial and consumer services (2.0%) Aramark Corp. company guaranty 8 1/2s, 2015 1,345,000 1,392,074 Aramark Corp. company guaranty sr. unsec. notes FRN 3.787s, 2015 315,000 298,463 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 635,000 647,700 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 612,750 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,477,137 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 2,235,000 2,413,800 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,958,000 2,028,977 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 805,000 825,125 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,700,000 2,652,750 Travelport LLC company guaranty 11 7/8s, 2016 1,055,000 1,078,737 Travelport LLC company guaranty 9 7/8s, 2014 1,155,000 1,143,450 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 735,000 729,488 Consumer (0.7%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 335,392 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $605,000 656,425 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 2,255,000 2,362,112 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,545,000 2,630,893 Consumer staples (7.7%) Archibald Candy Corp. company guaranty 10s, 2011 (In default)  F 415,457 6,416 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 365,000 382,338 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,475,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 2,545,000 2,570,450 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 1,050,000 1,099,874 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 1,880,000 1,922,300 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,065,000 1,054,350 28 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Consumer staples cont. Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 $290,000 $292,900 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 1,425,000 1,517,625 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)  67,329 63,963 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,075,288 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,868,400 Dean Foods Co. company guaranty 7s, 2016 1,205,000 1,105,588 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 1,260,000 1,304,100 Dole Food Co. sr. notes 13 7/8s, 2014 741,000 898,463 Dole Food Co. 144A sr. sec. notes 8s, 2016 1,530,000 1,591,200 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 675,000 679,219 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,645,000 2,687,981 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 968,000 767,140 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 1,355,000 951,888 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.297s, 2012 385,000 281,050 Hertz Corp. company guaranty 8 7/8s, 2014 2,180,000 2,215,424 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 575,700 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 1,450,000 2,002,406 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 $585,000 681,525 Libbey Glass, Inc. 144A sr. notes 10s, 2015 925,000 989,750 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 715,000 772,200 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 1,285,000 1,321,943 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,035,000 1,076,400 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 620,000 644,800 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 1,245,000 1,257,450 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 1,050,000 1,102,500 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 534,313 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 780,000 735,150 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,885,000 1,564,550 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 445,000 458,350 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 995,000 1,052,212 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 285,000 314,925 Service Corporation International sr. notes 7s, 2019 660,000 660,000 Service Corporation International sr. notes 7s, 2017 205,000 210,894 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,052,619 29 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Consumer staples cont. Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 $1,000,000 $1,042,500 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 61,000 63,440 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 2,325,000 2,627,250 Spectrum Brands Holdings, Inc. sr. unsec. sub. bonds 12s, 2019  2,056,466 2,282,677 Spectrum Brands Holdings, Inc. 144A sr. notes 9 1/2s, 2018 1,065,000 1,152,863 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,790,000 2,769,075 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 1,010,000 992,325 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,789,350 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 620,000 610,700 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 2,980,000 3,248,200 West Corp. 144A sr. notes 7 7/8s, 2019 890,000 878,875 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 915,000 951,600 Energy (oil field) (1.7%) Bristow Group, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,469,856 Complete Production Services, Inc. company guaranty 8s, 2016 1,255,000 1,286,375 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 1,725,000 1,677,563 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 1,550,000 1,538,375 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,695,000 3,842,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 790,000 628,050 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 2,220,000 2,347,650 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  1,095,000 908,850 Entertainment (0.6%) AMC Entertainment, Inc. company guaranty 11s, 2016 771,000 817,260 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 271,575 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 655,000 702,488 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 1,840,000 1,513,400 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 485,000 511,675 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 625,000 659,375 Universal City Development Partners, Ltd. company guaranty sr. unsec. sub. notes 10 7/8s, 2016 490,000 531,650 Financials (8.9%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, 2012 1,015,000 877,975 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 895,000 941,988 30 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 $1,235,000 $1,185,600 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,415,000 2,366,700 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 795,000 818,850 Ally Financial, Inc. company guaranty sr. unsec. notes 7 1/4s, 2011 530,000 534,638 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 915,000 936,731 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 821,000 734,823 Ally Financial, Inc. sr. unsec. unsub. notes 6 3/4s, 2014 884,000 898,147 American General Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,525,000 2,793,563 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 1,835,000 1,701,963 American General Finance Corp. sr. unsec. notes, MTN Ser. J, 5 5/8s, 2011 565,000 553,700 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,550,000 1,581,000 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,130,000 1,008,717 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 990,000 945,901 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 405,000 407,025 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,000,000 973,750 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,205,100 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 865,000 865,000 CIT Group, Inc. sr. bond 7s, 2017 6,744,172 6,575,568 CIT Group, Inc. sr. bond 7s, 2016 4,167,978 4,095,038 CIT Group, Inc. sr. bond 7s, 2015 2,396,786 2,360,834 CIT Group, Inc. sr. bond 7s, 2014 761,786 754,168 CIT Group, Inc. sr. bond 7s, 2013 1,301,191 1,302,817 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,365,000 1,269,450 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 975,000 965,250 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017  2,020,000 2,328,050 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, 2014 (Jersey) 2,085,000 1,819,163 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,580,618 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 555,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,190,888 31 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Financials cont. ING Groep NV jr. unsec. sub. notes 5.775s, 2015 (Netherlands) $545,000 $457,800 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 R 545,000 495,950 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 553,350 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,362,000 1,406,265 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 300,000 373,141 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 670,000 663,300 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,820,000 1,938,300 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 403,000 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,920,000 1,912,800 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 1,645,000 1,640,888 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 1,505,000 1,553,913 Regions Financing Trust II company guaranty jr. unsec. sub. bond FRB 6 5/8s, 2047 1,370,000 1,109,700 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 3,625,000 3,552,500 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 2,480,000 2,132,800 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R 1,070,000 1,080,700 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,235,000 1,241,175 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,505,000 3,660,100 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 830,000 823,775 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 330,000 282,150 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,460,000 1,445,400 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,875,000 2,006,250 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 500,000 501,731 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 $2,712,000 2,291,640 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 404,550 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 3,435,000 3,744,150 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,639,000 2,503,751 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  1,995,000 239,400 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 710,000 614,150 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 288,600 MGM Resorts International 144A sr. notes 9s, 2020 330,000 359,700 32 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Gaming and lottery cont. MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 $2,235,000 $2,302,050 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 422,538 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 441,263 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,045,000 2,016,881 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 885,000 933,675 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,466,000 2,700,270 Health care (5.8%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,985,000 2,163,650 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,685,000 1,775,569 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 2,675,000 2,798,719 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 415,000 411,369 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,240,000 1,229,150 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,075,175 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 1,485,000 1,460,869 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 515,000 562,638 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  2,163,000 2,311,706 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,122,850 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,735,000 2,926,450 HCA, Inc. sr. sec. notes 9 1/8s, 2014 2,445,000 2,548,913 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,780,444 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 1,160,000 1,174,500 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,190,000 1,264,375 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 464,000 465,160 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  1,130,000 1,146,950 Select Medical Corp. company guaranty 7 5/8s, 2015 984,000 979,080 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 215,000 230,050 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,253,300 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  577,149 582,920 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 400,000 432,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 625,800 Tenet Healthcare Corp. sr. notes 9s, 2015 3,480,000 3,732,300 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 1,460,000 1,430,800 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 673,013 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012  1,912,000 1,912,000 33 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Health care cont. US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 $1,360,000 $1,407,600 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 243,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 625,000 614,844 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 250,000 246,875 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 3,150,000 3,345,007 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 125,000 134,520 Homebuilding (1.6%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,715,000 1,618,531 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 850,000 816,000 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 990,000 933,075 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 2,085,000 1,965,113 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 2,300,000 2,294,250 Meritage Homes Corp. company guaranty 6 1/4s, 2015 475,000 473,219 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 175,000 173,688 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 3,405,000 2,936,813 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,235,000 1,407,900 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 270,000 278,100 Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 954,450 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,345,000 1,519,850 Lodging/Tourism (0.4%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 2,775,000 3,069,844 Media (1.4%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 1,705,000 1,696,475 Nielsen Finance LLC Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 1,250,000 1,271,875 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  2,470,000 2,494,700 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 360,000 410,400 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 924,825 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 1,935,000 2,031,750 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 1,320,000 1,376,100 34 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Media cont. WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 $740,000 $688,200 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 380,000 350,550 Oil and gas (8.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,835,000 1,969,135 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,410,000 1,503,253 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 654,342 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 670,000 601,325 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 1,225,000 1,304,624 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 1,865,000 1,855,675 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 1,128,000 1,113,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,540,000 1,509,200 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 1,140,000 1,174,200 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 221,650 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 448,000 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 1,277,193 1,066,455 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,111,800 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,630,000 2,590,550 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 1,410,000 1,515,750 Crosstex Energy/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,263,025 Denbury Resources, Inc. company guaranty 7 1/2s, 2013 179,000 181,014 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 365,475 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,351,600 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,895,000 1,951,850 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,315,000 3,149,250 Forest Oil Corp. sr. notes 8s, 2011 3,201,000 3,345,045 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 3,590,000 3,634,875 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 307,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 378,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,294,600 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 945,000 996,975 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,360,000 945,200 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 3,190,000 2,193,125 35 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Oil and gas cont. OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) $370,000 $373,700 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 125,000 124,375 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 513,013 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,985,000 2,223,200 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 378,688 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 3,103,313 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 463,200 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 577,713 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,451,588 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 662,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,850,000 1,979,500 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,625,000 2,421,563 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,120,750 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 570,000 589,950 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,294,800 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,800,000 2,019,092 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 541,000 654,190 Publishing (0.7%) American Media Operations, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 F 85,000 45,518 American Media Operations, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 F 11,090 5,939 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 2,045,000 2,045,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,250,000 1,240,625 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 490,000 503,475 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 1,430,000 1,497,925 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 8 1/2s, 2012  F 706,925 168,778 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 700,000 686,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,685,000 1,524,925 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,485,000 1,633,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 995,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 629,850 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 205,000 226,525 36 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Regional Bells cont. Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $70,000 $70,700 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 445,000 534,000 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,222,963 Retail (2.7%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 513,838 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,195,000 2,205,975 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 2,263,000 2,325,233 Federated Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,571,400 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 860,000 847,100 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 745,000 748,725 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 640,000 678,400 Macys Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 545,000 634,925 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 1,611,063 Michaels Stores, Inc. 144A sr. notes 7 3/4s, 2018 1,200,000 1,167,000 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 56,144 58,390 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 820,000 863,050 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 880,875 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 1,180,000 1,100,350 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,508,750 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,755,000 3,099,375 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 375,038 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,240,000 2,200,800 Technology (4.6%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,130,000 1,192,150 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 500,000 512,500 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 635,000 630,238 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  1,696,350 1,641,219 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,040,000 1,963,500 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 895,000 955,413 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 895,000 944,225 37 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  $5,370,512 $4,632,067 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 935,000 794,750 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,960,000 1,509,200 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 600,000 624,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  303,855 305,374 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 3,172,000 3,219,580 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 852,000 807,270 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 900,000 974,250 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,645,000 1,723,138 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 162,750 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 80,438 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 591,300 Jazz Technologies, Inc. 144A notes 8s, 2015 F 989,000 870,320 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 210,000 170,100 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 1,990,000 2,039,750 NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.039s, 2013 (Netherlands) 1,305,000 1,233,225 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,860,000 2,008,800 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 235,000 252,331 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 2,347,000 2,435,013 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,200,000 2,200,000 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 485,000 540,775 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 2,630,000 3,142,850 Telecommunications (7.0%) Angel Lux Common Sarl 144A sr. bond 8 7/8s, 2016 (Denmark) 455,000 484,575 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,205,000 2,334,544 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,570,000 1,666,163 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 1,017,500 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 1,030,000 1,081,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,060,000 1,070,600 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 185,000 194,250 38 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Telecommunications cont. Intelsat Luxembourg Co. company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  $3,575,000 $3,789,500 Intelsat Luxembourg Co. company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,315,338 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 690,000 708,975 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 2,235,000 2,380,275 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,895,000 1,890,263 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 960,000 984,000 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 220,000 220,000 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,755,000 2,658,575 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 2,240,000 2,318,400 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,605,000 1,528,763 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 2,706,825 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 2,450,000 2,719,500 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 1,370,000 1,352,875 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 1,635,000 1,708,575 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,380,000 1,397,250 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 745,000 815,775 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,365,000 1,474,200 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,560,000 3,026,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 3,850,000 4,004,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 535,000 501,563 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 2,370,000 2,334,450 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,730,000 1,920,300 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 150,000 218,438 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy)  $878,248 992,420 Windstream Corp. company guaranty 8 5/8s, 2016 1,805,000 1,872,688 Windstream Corp. company guaranty 8 1/8s, 2013 795,000 868,538 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 520,150 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,890,000 1,984,500 39 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 $1,445,000 $1,477,513 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 2,825,000 2,606,063 Textiles (0.6%) Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,042,475 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,685,000 1,609,175 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,191,750 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 1,205,000 1,235,125 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 2,850,000 3,120,750 Transportation (0.3%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,690,000 1,757,600 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 610,000 767,235 Utilities and power (4.8%) AES Corp. (The) sr. unsec. notes 8s, 2020 $520,000 543,400 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 1,929,200 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,340,000 1,363,450 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 2,467,000 2,454,665 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,437,978 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 4,165,000 2,717,663 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 645,525 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 530,000 511,450 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 796,950 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 35,325 El Paso Corp. sr. unsec. notes 12s, 2013 960,000 1,173,600 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 790,232 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 732,319 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 958,504 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  370,470 229,691 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 560,000 572,966 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 835,000 856,421 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 2,475,000 2,357,438 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 380,000 361,000 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 230,000 247,250 Mirant Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 1,245,000 1,188,975 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,400,000 1,424,500 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,960,000 3,004,400 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 939,675 NRG Energy, Inc. sr. notes 7 3/8s, 2016 6,160,000 6,190,800 40 CORPORATE BONDS AND NOTES (87.5%)* cont. Principal amount Value Utilities and power cont. NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 $935,000 $945,655 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 275,000 305,250 NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 1,550,000 1,596,500 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 190,000 197,268 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 327,532 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (United Kingdom)  2,381,943 1,286,249 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 1,660,000 1,527,200 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 68,000 68,764 Total corporate bonds and notes (cost $698,518,775) SENIOR LOANS (6.1%)* c Principal amount Value Basic materials (0.4%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) $950,000 $963,459 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 950,000 963,459 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 1,137,150 1,149,659 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.903s, 2016 1,609,253 1,279,580 Univision Communications, Inc. bank term loan FRN 4.505s, 2017 1,436,642 1,362,116 Capital goods (0.2%) Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 3/4s, 2015 888,785 895,451 Tomkins PLC bank term loan FRN Ser. B, 6 3/4s, 2016 (United Kingdom) 450,000 454,922 Commercial and consumer services (0.3%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 435,000 438,263 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 586,096 555,326 Interactive Data Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 1,246,875 1,263,490 Communication services (0.1%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.755s, 2014 1,275,000 1,224,638 Consumer cyclicals (1.7%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 2,286,179 2,275,320 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 648,375 655,090 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.54s, 2014 891,224 821,375 41 SENIOR LOANS (6.1%)* c cont. Principal amount Value Consumer cyclicals cont. Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 $241,990 $204,482 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 821,204 294,460 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 306,419 109,873 Golden Nugget, Inc. bank term loan FRN 3.091s, 2014 PIK 135,210 108,458 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.26s, 2014 PIK 237,527 190,531 Goodman Global, Inc. bank term loan FRN 9s, 2017 570,000 582,968 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 2,880,000 2,899,008 NBTY, Inc. bank term loan FRN Ser. B, 6 3/4s, 2017 490,000 495,509 Six Flags Theme Parks bank term loan FRN 9 1/2s, 2016 1,165,000 1,198,494 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 1,770,584 1,778,092 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  3,524,169 2,230,016 Consumer staples (0.7%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 1,205,000 1,220,054 Claires Stores, Inc. bank term loan FRN 3.048s, 2014 2,263,066 1,975,783 DineEquity, Inc. bank term loan FRN Ser. B, 6s, 2017 389,350 394,456 Revlon Consumer Products bank term loan FRN 6s, 2015 1,198,975 1,198,967 Rite-Aid Corp. bank term loan FRN Ser. B, 2.01s, 2014 117,000 105,404 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 499,333 508,540 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 465,300 465,688 Financials (0.5%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 1,520,000 1,531,163 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 370,000 373,392 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 801,900 801,232 iStar Financial, Inc. bank term loan FRN 1.753s, 2011 1,260,000 1,205,749 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.289s, 2014 414,735 386,414 Gaming and lottery (0.1%) Harrahs Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 491,288 507,316 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 760,000 664,335 Health care (0.4%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 1,666,625 1,656,209 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 860,000 867,525 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.538s, 2014  889,606 856,987 42 SENIOR LOANS (6.1%)* c cont. Principal amount Value Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.105s, 2013 $64,760 $59,464 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 475,098 436,242 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 2.515s, 2013 566,539 550,109 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.04s, 2014 1,380,000 1,251,919 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 265,000 285,703 Transportation (0.4%) Swift Transportation Co., Inc. bank term loan FRN 8 1/4s, 2014 3,578,304 3,551,467 Utilities and power (0.6%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.754s, 2014 (United Kingdom) 4,230,846 3,256,165 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.754s, 2014 (United Kingdom) 1,982,764 1,531,235 Total senior loans (cost $51,638,755) CONVERTIBLE BONDS AND NOTES (1.7%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $191,000 $191,239 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 1,360,000 1,523,200 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 805,000 1,096,813 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 1,350,615 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  1,185,000 1,352,381 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 480,000 480,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,000,000 953,750 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 1,670,000 1,624,075 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 510,000 600,844 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,000,000 945,000 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 825,000 1,459,219 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 970,000 1,532,600 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 893,000 1,018,556 Total convertible bonds and notes (cost $11,020,590) 43 ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) F g $3,901,050 $1,393,334 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 6,684,836 1,815,240 Total asset-backed securities (cost $2,040,547) SHORT-TERM INVESTMENTS (2.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.19% e 21,987,771 $21,987,771 U.S. Treasury Bills with effective yields ranging from 0.19% to 0.20%, August 25, 2011 ## $400,000 399,279 U.S. Treasury Bills for an effective yield of 0.23%, July 28, 2011 200,000 199,662 Total short-term investments (cost $22,586,894) TOTAL INVESTMENTS Total investments (cost $785,805,561) Key to holdings currency abbreviations EUR Euro Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from December 1, 2009 through November 30, 2010 (the reporting period). * Percentages indicated are based on net assets of $824,885,864.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. 44 g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $60,032 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $14,711,145) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 12/15/10 $487,340 $499,600 $12,260 Euro Sell 12/15/10 2,039,183 2,194,159 154,976 Barclays Bank PLC Euro Sell 12/15/10 1,005,672 1,072,313 66,641 Citibank, N.A. Euro Buy 12/15/10 608,138 648,390 (40,252) Credit Suisse AG Euro Sell 12/15/10 2,384,813 2,543,062 158,249 Deutsche Bank AG Euro Buy 12/15/10 53,594 57,129 (3,535) Goldman Sachs International Euro Sell 12/15/10 1,445,223 1,540,646 95,423 HSBC Bank USA, National Association Euro Sell 12/15/10 327,419 349,123 21,704 JPMorgan Chase Bank, N.A. Euro Sell 12/15/10 793,507 850,526 57,019 Royal Bank of Scotland PLC (The) Euro Buy 12/15/10 255,093 271,938 (16,845) State Street Bank and Trust Co. Euro Sell 12/15/10 235,841 247,079 11,238 UBS AG Euro Sell 12/15/10 3,971,567 4,234,192 262,625 Westpac Banking Corp. Euro Sell 12/15/10 190,442 202,988 12,546 Total 45 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $3,208,574 Convertible bonds and notes  14,128,292  Corporate bonds and notes  720,388,202 1,096,971 Senior loans  50,035,557  Short-term investments 21,987,771 598,941  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 792,049 Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 46 Statement of assets and liabilities 11/30/10 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $763,817,790) $789,456,537 Affiliated issuers (identified cost $21,987,771) (Note 6) 21,987,771 Cash 4,668,971 Foreign currency (cost $1,856) (Note 1) 1,835 Dividends, interest and other receivables 14,873,652 Receivable for shares of the fund sold 1,177,030 Receivable for investments sold 5,465,728 Unrealized appreciation on forward currency contracts (Note 1) 852,681 Total assets LIABILITIES Payable for investments purchased 11,167,752 Payable for shares of the fund repurchased 1,167,835 Payable for compensation of Manager (Note 2) 392,593 Payable for investor servicing fees (Note 2) 100,041 Payable for custodian fees (Note 2) 13,180 Payable for Trustee compensation and expenses (Note 2) 207,011 Payable for administrative services (Note 2) 1,479 Payable for distribution fees (Note 2) 316,681 Unrealized depreciation on forward currency contracts (Note 1) 60,632 Other accrued expenses 171,137 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,082,211,404 Undistributed net investment income (Note 1) 5,850,100 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (289,597,797) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 26,422,157 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 47 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($535,054,102 divided by 90,676,722 shares) $5.90 Offering price per class A share (100/96.00 of $5.90)* $6.15 Net asset value and offering price per class B share ($7,520,494 divided by 1,297,140 shares)** $5.80 Net asset value and offering price per class C share ($9,464,141 divided by 1,636,150 shares)** $5.78 Net asset value and redemption price per class M share ($164,632,209 divided by 27,886,582 shares) $5.90 Offering price per class M share (100/96.75 of $5.90)*** $6.10 Net asset value, offering price and redemption price per class R share ($11,085,177 divided by 1,877,873 shares) $5.90 Net asset value, offering price and redemption price per class Y share ($97,129,741 divided by 15,977,399 shares) $6.08 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 48 Statement of operations Year ended 11/30/10 INVESTMENT INCOME Interest (including interest income of $28,591 from investments in affiliated issuers) (Note 6) $68,689,195 Dividends 115 Total investment income EXPENSES Compensation of Manager (Note 2) 4,587,217 Investor servicing fees (Note 2) 1,252,360 Custodian fees (Note 2) 35,316 Trustee compensation and expenses (Note 2) 57,086 Administrative services (Note 2) 35,359 Distribution fees  Class A (Note 2) 1,288,088 Distribution fees  Class B (Note 2) 79,859 Distribution fees  Class C (Note 2) 91,455 Distribution fees  Class M (Note 2) 862,079 Distribution fees  Class R (Note 2) 39,738 Other 378,089 Fees waived and reimbursed by Manager (Note 2) (42,466) Total expenses Expense reduction (Note 2) (13,259) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 22,300,979 Net realized gain on swap contracts (Note 1) 101,173 Net realized gain on foreign currency transactions (Note 1) 1,067,881 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 934,425 Net unrealized appreciation of investments during the year 18,596,396 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 49 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 11/30/10 Year ended 11/30/09 Operations: Net investment income $60,038,389 $49,391,230 Net realized gain (loss) on investments and foreign currency transactions 23,470,033 (59,000,353) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 19,530,821 254,548,745 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (37,424,414) (34,399,234) Class B (525,453) (649,232) Class C (604,759) (478,167) Class M (12,160,237) (15,148,649) Class R (560,409) (236,520) Class Y (5,600,967) (3,922,271) Redemption fees (Note 1) 47,162 53,033 Increase from capital share transactions (Note 4) 30,559,597 68,953,978 Total increase in net assets NET ASSETS Beginning of year 748,116,101 489,003,541 End of year (including undistributed net investment income of $5,850,100 and $2,030,571, respectively) The accompanying notes are an integral part of these financial statements. 50 This page left blank intentionally. 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees c of period value (%) d (in thousands) (%) b,e (%) b (%) Class A November 30, 2010 .44 .32 (.42)  1.05 7.66 70.92 November 30, 2009 .40 1.55 (.44)  1.13 8.13 58.99 November 30, 2008 .42 (1.97) (.45)  1.10 7.63 33.57 November 30, 2007 .44 (.16) (.45)  1.08 7.04 47.50 November 30, 2006 .45 f .22 (.42)  1.04 f 7.41 f 45.62 Class B November 30, 2010 .39 .32 (.38)  1.80 6.93 70.92 November 30, 2009 .35 1.54 (.41)  1.88 7.41 58.99 November 30, 2008 .38 (1.94) (.41)  1.85 6.86 33.57 November 30, 2007 .39 (.17) (.40)  1.83 6.29 47.50 November 30, 2006 .39 f .23 (.37)  1.79 f 6.69 f 45.62 Class C November 30, 2010 .39 .31 (.38)  1.80 6.92 70.92 November 30, 2009 .35 1.54 (.41)  1.88 7.16 58.99 November 30, 2008 .37 (1.93) (.41)  1.85 6.78 33.57 November 30, 2007 .26 (.33) (.25)  (1.11) * 1.23* 4.29* 47.50 Class M November 30, 2010 .43 .31 (.41)  1.30 7.42 70.92 November 30, 2009 .39 1.56 (.43)  1.38 7.97 58.99 November 30, 2008 .41 (1.97) (.44)  1.35 7.36 33.57 November 30, 2007 .42 (.17) (.43)  1.33 6.79 47.50 November 30, 2006 .43 f .23 (.41)  1.29 f 7.17 f 45.62 Class R November 30, 2010 .43 .32 (.41)  1.30 7.34 70.92 November 30, 2009 .38 1.56 (.43)  1.38 7.63 58.99 November 30, 2008 .41 (1.97) (.44)  1.35 8.31 33.57 November 30, 2007 .29 (.32) (.27)  (.57) * 1 .89* 4.62* 47.50 Class Y November 30, 2010 .47 .33 (.43)  .80 7.87 70.92 November 30, 2009 .43 1.58 (.45)  .88 8.35 58.99 November 30, 2008 .45 (2.03) (.46)  .85 7.94 33.57 November 30, 2007 .47 (.17) (.46)  .83 7.27 47.50 November 30, 2006 .47 f .23 (.43)  .79 f 7.63 f 45.62 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 52 53 Financial highlights (Continued) * Not annualized  For the period March 30, 2007 (commencement of operations) to November 30, 2007. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to November 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2010 0.01% November 30, 2009 0.09 November 30, 2008 0.02 November 30, 2007 <0.01 November 30, 2006 <0.01 c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset arrangements (Note 2). f Reflects a non-recurring accrual related to a reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended November 30, 2006. The accompanying notes are an integral part of these financial statements. 54 Notes to financial statements 11/30/10 Note 1: Significant accounting policies Putnam High Yield Advantage Fund (the fund), is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income primarily through a diversified portfolio of higher yielding, lower rated bonds that may have a higher rate of default. Capital growth is a secondary objective when consistent with the objective of high current income. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y and class R shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. Effective August 2, 2010, this redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from December 1, 2009 through November 30, 2010. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 55 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $12,000,000 on forward currency contracts for the reporting period. E) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked 56 obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $300,000 on credit default swap contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $212,209 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $60,632 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $29,949. G) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an inter-fund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit 57 is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At November 30, 2010 the fund had a capital loss carryover of $289,509,655 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $104,325,628 November 30, 2011 95,929,758 November 30, 2012 8,720,272 November 30, 2014 21,153,748 November 30, 2016 59,380,249 November 30, 2017 J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, the expiration of a capital loss carryover and interest on payment-in-kind securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $657,379 to increase undistributed net investment income and $290,815,737 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $290,158,358. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $42,748,189 Unrealized depreciation (17,197,584) Net unrealized appreciation 25,550,605 Undistributed ordinary income 7,308,272 Capital loss carryforward (289,509,655) Cost for federal income tax purposes $785,893,703 Note 2: Management fee, administrative services and other transactions Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: 0.700% of the first $500 million of average net assets, 0.600% of the next $500 million, 0.550% of the next $500 million, 0.500% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of then next $5 billion, 0.440% of the next $5 billion, and 0.430% thereafter. Effective January 1, 2010, the fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion of average net assets, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, and 0.485% thereafter. 58 Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.600% of the funds average net assets. During the reporting period, the funds expenses were reduced by $42,466 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $4,975,121 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The fund received $1,546,417 (exclusive of the initial payment) from the Purchasers in accordance with the terms of the Agreements. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $975 under the expense offset arrangements and by $12,284 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $565, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 59 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $35,759 and $490 from the sale of class A and class M shares, respectively, and received $8,836 and $1,704 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $575,264,925 and $538,114,140, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 11/30/10 Year ended 11/30/09 Class A Shares Amount Shares Amount Shares sold 27,873,455 $160,278,466 33,589,868 $163,260,346 Shares issued in connection with reinvestment of distributions 5,314,861 30,678,210 5,637,628 26,874,648 33,188,316 190,956,676 39,227,496 190,134,994 Shares repurchased (28,675,629) (164,877,506) (25,370,520) (121,921,478) Net increase Year ended 11/30/10 Year ended 11/30/09 Class B Shares Amount Shares Amount Shares sold 380,271 $2,177,101 951,048 $4,377,724 Shares issued in connection with reinvestment of distributions 57,500 326,017 87,199 405,555 437,771 2,503,118 1,038,247 4,783,279 Shares repurchased (792,324) (4,483,156) (899,516) (4,196,886) Net increase (decrease) Year ended 11/30/10 Year ended 11/30/09 Class C Shares Amount Shares Amount Shares sold 540,341 $3,104,055 2,046,447 $9,382,853 Shares issued in connection with reinvestment of distributions 84,808 479,741 83,794 403,775 625,149 3,583,796 2,130,241 9,786,628 Shares repurchased (824,678) (4,645,076) (466,270) (2,185,808) Net increase (decrease) 60 Year ended 11/30/10 Year ended 11/30/09 Class M Shares Amount Shares Amount Shares sold 551,808 $3,182,572 604,607 $2,884,254 Shares issued in connection with reinvestment of distributions 48,731 281,540 63,551 299,873 600,539 3,464,112 668,158 3,184,127 Shares repurchased (4,796,623) (27,688,079) (6,901,058) (33,545,886) Net decrease Year ended 11/30/10 Year ended 11/30/09 Class R Shares Amount Shares Amount Shares sold 1,758,600 $10,154,279 1,390,872 $6,841,671 Shares issued in connection with reinvestment of distributions 95,831 555,232 47,595 235,463 1,854,431 10,709,511 1,438,467 7,077,134 Shares repurchased (826,199) (4,756,957) (756,540) (3,805,363) Net increase Year ended 11/30/10 Year ended 11/30/09 Class Y Shares Amount Shares Amount Shares sold 6,763,327 $40,267,309 11,299,565 $55,416,381 Shares issued in connection with reinvestment of distributions 804,548 4,785,491 742,923 3,618,197 7,567,875 45,052,800 12,042,488 59,034,578 Shares repurchased (3,260,677) (19,259,642) (8,479,700) (39,391,341) Net increase At the close of the reporting period, a shareholder of record owned 5.4% of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $852,681 Payables $60,632 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): 61 Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Credit contracts $ $ $101,173 $101,173 Foreign exchange contracts  1,137,929  1,137,929 Equity contracts 40,177   40,177 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $ $8,967 $8,967 Foreign exchange contracts 946,650  946,650 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $28,591 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $286,598,748 and $289,528,686, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 62 Federal tax information (Unaudited) For the tax year ended November 30, 2010, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $55,226,372 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 63 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. 64 Name Year of birth Position held Principal occupations during past five years Other directorships John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of November 30, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 65 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 66 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 67 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, State tax-free income funds: and money market investments. Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, The three portfolios: and Pennsylvania Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Absolute Return Asset Allocation: Growth Portfolio Absolute Return 100 Fund Absolute Return 300 Fund Putnam RetirementReady® Absolute Return 500 Fund Putnam RetirementReady Funds  10 Absolute Return 700 Fund investment portfolios that offer diversifi- cation among stocks, bonds, and money Global Sector market instruments and adjust to become Global Consumer Fund more conservative over time based on a Global Energy Fund target date for withdrawing assets. Global Financials Fund Global Health Care Fund The 10 funds: Global Industrials Fund Putnam RetirementReady 2055 Fund Global Natural Resources Fund Putnam RetirementReady 2050 Fund Global Sector Fund Putnam RetirementReady 2045 Fund Global Technology Fund Putnam RetirementReady 2040 Fund Global Telecommunications Fund Putnam RetirementReady 2035 Fund Global Utilities Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 68 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment John A. Hill, Chairman Vice President Management, LLC Jameson A. Baxter, One Post Office Square Vice Chairman Robert R. Leveille Boston, MA 02109 Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Investment Sub-Manager Charles B. Curtis Putnam Investments Limited Robert J. Darretta Mark C. Trenchard 5759 St Jamess Street Myra R. Drucker Vice President and London, England SW1A 1LD Paul L. Joskow BSA Compliance Officer Kenneth R. Leibler Investment Sub-Advisor Robert E. Patterson Francis J. McNamara, III The Putnam Advisory George Putnam, III Vice President and Company, LLC Robert L. Reynolds Chief Legal Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 James P. Pappas Officers Vice President Marketing Services Robert L. Reynolds Putnam Retail Management Presi dent Judith Cohen One Post Office Square Vice President, Clerk and Boston, MA 02109 Jonathan S. Horwitz Assistant Treasurer Executive Vice President, Custodian Principal Executive Michael Higgins State Street Bank Officer, Treasurer and Vice President, Senior Associate and Trust Company Compliance Liaison Treasurer and Assistant Clerk Legal Counsel Steven D. Krichmar Nancy E. Florek Ropes & Gray LLP Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Independent Registered Proxy Manager Public Accounting Firm Janet C. Smith KPMG LLP Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees November 30, 2010 $70,498 $ $4,100 $- November 30, 2009 $73,911 $ $4,100 $- For the fiscal years ended November 30, 2010 and November 30, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 4,100 and $ 4,100 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of recordkeeping fees. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees November 30, 2010 $ - $ - $ - $ - November 30, 2009 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
